Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Reminder: Applicant’s election without traverse of Group I/Species I in the reply filed on June 21, 2021, is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Donnell (7,857,617) in view of Abalos (5,240,411).  
O’Donnell discloses substantially all of the claimed limitations, including:
1. (Original) A fireplace comprising: a base defining an opening 100a,110; and a burner assembly positioned within the opening (fig. 2) and comprising: a pan 112; a tube 10,22 within the pan and defining an array of orifices 50 arranged along the length of the tube 22 (fig. 3,4); and a flame screen 20 formed from a bent .  

Nevertheless, O’Donnell fails to specifically recite the claimed material, the screen, orifices, and flame positions.  
As regards the claimed material, the particular material used is simply a matter dependent on availability and cost.  This material is well within the knowledge and ability of one of ordinary skill in the art.  Further, 
In the alternative, Official Notice is given that screens made from metal are notoriously old and well known in the art.  Such an arrangement has the clear and obvious benefit of providing for wear resistance.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate metal screen into the invention disclosed by O’Donnell, so as to provide for wear resistance.
As regards the screen, orifices, and flame positions, 
Abalos teaches a burner in the same or related field of endeavor including an elongated tube 90, an array of orifices 54, and a mesh screen 110.  
Abalos further teaches a flame that originates at the array of the orifices and below an upper portion of the bent metal mesh and passes through the upper portion of the bent metal mesh (col. 8, lines 6-40)
Abalos teaches that such an arrangement provides reduced NOx emissions (col. 8, lines 6-40)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate tube, orifices, and flame as taught by Abalos into the invention disclosed by O’Donnell, so as to provide for reduced NOx emissions.
Claims 2 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Donnell (7,857,617) in view of Abalos (5,240,411), and further in view of Brakhage (2018/0010807).  
O’Donnell and Abalos teach substantially all of the claimed limitations, but fail to specifically recite a processing unit configured to receive an audio signal; and a valve control system configured to modulate a flow of gas to the tube, wherein the processing unit is operatively coupled to the gas-control system and configured to cause the valve control system to modulate the flow of gas in accordance with the audio signal or the use of fasteners to attach the screen.  
Brakhage teaches a device in the same or related field of endeavor including a processing unit configured to receive an audio signal (para. 0032); and a valve control system configured to modulate a flow of gas to the tube (para. 0049), wherein the processing unit is operatively coupled to the gas-control system and configured to cause the valve control system to modulate the (para. 0032,0049-0051).  Brakhage further teaches fasteners 104 for attaching the screen (fig. 5).
Such an arrangement provides for convenience in controlling the apparatus and attachment of components. 
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the claimed control as taught by Brakhage into the invention taught by O’Donnell and Abalos, so as to provide for convenience in controlling the apparatus and attachment of components.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over O’Donnell (7,857,617) in view of Abalos (5,240,411), which combination teaches substantially all of the claimed limitations.
Nevertheless, O’Donnell and Abalos fail to specifically recite the claimed height of the mesh range.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of O’Donnell and Abalos, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Swain, 156 F.2d 239.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is .    

Claims 4 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Donnell (7,857,617) in view of Abalos (5,240,411), which combination teaches substantially all of the claimed limitations.
Nevertheless, O’Donnell and Abalos fail to specifically recite the claimed method of manufacture.
While the references may be silent as to how the apparatus is manufactured, the prior art apparatus appears to be the same as claimed.  This product-by-process limitation would not be expected to impart distinctive structural characteristics to the apparatus.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized any process including that which is recited in the claims to have produced the claimed device.  Note: Applicant may overcome this rejection by providing evidence that the claimed product-by-process limitation imparts a distinctive structural characteristic to the claimed invention, but a statement or argument by Applicant will not be deemed factual evidence.  Of course, even if evidence were provided to overcome anticipation, one would still need to assess whether it would have been a prima facie obvious method.
Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over O’Donnell (7,857,617) in view of Abalos (5,240,411), and further in view of Campbell (3,671,175).
O’Donnell and Abalos teach substantially all of the claimed limitations, but fail to specifically recite the aggregate material.
Campbell teaches a device in the same or related field of endeavor, including an aggregate material 32 arranged around the burner (fig. 4,5).    Campbell teaches that such an arrangement provides for preventing back pressure (col. 3, lines 1-9).
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the claimed aggregate as taught by Campbell into the invention taught by O’Donnell and Abalos, so as to provide for preventing back pressure.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Response to Arguments
Applicant's arguments with respect to the claim have been considered.  However, in view of the amendments to the claims the arguments regarding the previous rejections are moot in view of the new grounds of rejection necessitated thereby. 
The examiner’s assertion of Official Notice is taken to be admitted prior art in view of applicants’ non-traversal of the assertion. MPEP 2144.03.  The examiner appreciates applicants’ waiver and efforts to expedite prosecution of the instant invention by avoiding unnecessary deliberations of well known aspects of the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.
November 8, 2021

/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762